Case 1:19-cv-00171-MJD-SEB Document 1 Filed 01/16/19 Page 1 of 4 PageID #: 1



                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

IVAN ALATORRE,                             )
                                           )
            Plaintiff,                     )
                                           )
     v.                                    ) CAUSE NO: 1:19-cv-171
                                           )
PICO D’GALLO, INC.,                        )
                                           )
            Defendant.                     )

                                       COMPLAINT

1.   Plaintiff, Ivan Alatorre (“Alatorre”), brings this action against Defendant, Pico D’Gallo,

     Inc. (“Defendant”), for unlawfully violating his rights as protected by the Fair Labor

     Standards Act (“FLSA”).

                                          PARTIES

2.   Alatorre has resided within the Southern District of Indiana at all relevant times.

3.   Defendant is a corporation doing business in the Southern District of Indiana.

                              JURISDICTION AND VENUE

4.   Jurisdiction is conferred on this Court by 28 U.S.C. § 1331 and 29 U.S.C. §216(b).

5.   Alatorre was an “employee” within the meaning of 29 U.S.C. §203(e).

6.   Defendant is an “employer” within the meaning of 29 U.S.C. §203(d).

7.   Venue is proper in this Court because all acts, transactions, and occurrences giving rise to

     this complaint occurred in Johnson County, Indiana, which is located in the Southern

     District of Indiana, Indianapolis Division.




                                              -1-
Case 1:19-cv-00171-MJD-SEB Document 1 Filed 01/16/19 Page 2 of 4 PageID #: 2



                                 FACTUAL ALLEGATIONS

8.    Defendant employed Alatorre as a server/bartender from on or around November 4, 2016

      until November 5, 2018.

9.    As a server/bartender, Alatorre customarily and regularly received more than

      $30.00/month in tips.

10.   During his employment with Defendant, Defendant paid Alatorre an hourly rate of

      $2.13/hour.

11.   At no time during his employment with Defendant did Defendant inform Alatorre, orally

      or in writing, that it was taking a tip credit from his wages pursuant to 29 U.S.C. §

      203(m), as required by 29 C.F.R. § 531.59(b).

12.   During his employment with Defendant, Alatorre routinely and regularly worked more

      than 40 hours each week.

13.   Defendant did not pay Alatorre overtime rates for all hours worked by him in excess of 40

      per week.

14.   Alatorre has suffered injury as a result of Defendant’s unlawful actions.

                                   CAUSES OF ACTION

                      COUNT I - MINIMUM WAGE VIOLATIONS

15.   Alatorre incorporates by reference paragraphs 1-14 of his Complaint.

16.   Defendant did not pay Alatorre the minimum wage for all hours worked by him.

17.   Defendant’s actions have been willful and in reckless disregard of Alatorre’s rights as

      protected by the FLSA.




                                               -2-
Case 1:19-cv-00171-MJD-SEB Document 1 Filed 01/16/19 Page 3 of 4 PageID #: 3



                          COUNT II - OVERTIME WAGE VIOLATIONS

18.      Alatorre incorporates by reference paragraphs 1-17 of his Complaint.

19.      Defendant failed to compensate Alatorre fully and completely for all overtime hours

         earned by him.

20.      Defendant’s actions have been willful and in reckless disregard of Alatorre’s rights as

         protected by the FLSA.

                                       REQUESTED RELIEF

      WHEREFORE, Plaintiff, Ivan Alatorre, by counsel, respectfully requests that this Court find

for him and order that Defendant:

1. Pay all lost wages, including minimum wage and overtime wages to Alatorre;

2. Pay liquidated damages to Alatorre;

3. Pay pre- and post-judgment interest to Alatorre;

4. Pay Alatorre’s attorneys’ fees and costs incurred in litigating this action; and

5. Pay to Alatorre any and all other legal and/or equitable damages that this Court determines

      appropriate and just to grant.

                                               Respectfully submitted,

                                               s/ John H. Haskin
                                               John H. Haskin, Attorney No. 7576-49

                                               s/ Samuel M. Adams
                                               Samuel M. Adams, Attorney No. 28437-49

                                               Attorneys for Plaintiff
                                               Ivan Alatorre




                                                 -3-
Case 1:19-cv-00171-MJD-SEB Document 1 Filed 01/16/19 Page 4 of 4 PageID #: 4



JOHN H. HASKIN & ASSOCIATES
255 North Alabama Street, 2nd Floor
Indianapolis, Indiana 46204
Telephone:      (317)955-9500
Facsimile: (317)955-2570
Email:     jhaskin@jhaskinlaw.com
           sadams@jhaskinlaw.com




                                      -4-
